F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                           NOV 29 2000
                                  TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                Clerk

 FLOYD BLACKBURN,

               Petitioner-Appellant,                    No. 00-2240
          v.                                                D.N.M.
 JOE WILLIAMS, Warden, Lea County               (D.C. No. CIV-00-295-BB)
 Correctional Facility; GARY
 JOHNSON, Governor, State of New
 Mexico; ROBERT PERRY, Secretary
 of Corrections; NEW MEXICO
 CORRECTIONS DEPARTMENT,
 State of New Mexico; WACKENHUT
 CORRECTIONS CORPORATION, a
 Florida corporation; LEA COUNTY,
 NEW MEXICO; ATTORNEY
 GENERAL FOR THE STATE OF
 NEW MEXICO,

               Respondents-Appellees.


                            ORDER AND JUDGMENT          *




Before BALDOCK , HENRY , and LUCERO , Circuit Judges.          **




      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

      **
        After examining the briefs and appellate record, this panel has
determined unanimously to honor the parties’ request for decision on the briefs
                                                                     (continued...)
       Floyd Blackburn, proceeding pro se, appeals the dismissal, without

prejudice, of his habeas corpus action brought pursuant to 28 U.S.C. § 2241 for

failure to exhaust state court remedies.   1
                                               Mr. Blackburn challenges his

incarceration in the Lea County Correctional Facility (LCCF), a privately-run

prison facility in New Mexico, on the grounds that it violates both state law and

his constitutional rights. Mr. Blackburn claims he is a third-party beneficiary of

the contract between the New Mexico Corrections Department (NMCD) and Lea

County, as well as the contract between Lea County and Wackenhut Corrections

Corporation (Wackenhut), the company that operates LCCF. He maintains his

constitutional rights have been violated because Lea County and Wackenhut have

breached these contracts by failing to ensure the proper classification of inmates

and failing to provide a sufficient number of properly trained and adequately

experienced staff. Mr. Blackburn alleges that the Defendants, Governor Gary


        (...continued)
       **

without oral argument. See Fed. R. App. P. 34(f). The case is therefore
submitted without oral argument.
       1
          This action has a somewhat unusual procedural history. The district
court opened this action as a § 2254 petition, and, noting that Mr. Blackburn had
already filed a § 2254 petition, transferred the petition to this court for a ruling
under AEDPA on the issue of whether Mr. Blackburn had permission to file a
second and successive § 2254 petition. This court, in appeal No. 00-2098, ruled
that this was a § 2241 rather than a § 2254 petition, vacated the order of transfer
and remanded the action to the district court for further proceedings. Meanwhile,
Mr. Blackburn appealed the order of transfer to this court. That appeal, No. 00-
2111, has been dismissed.

                                               -2-
Johnson, Secretary of Corrections Robert Perry, and the NMCD, therefore

violated the terms of N.M. Stat. Ann. § 31-20-2(G) by failing to adequately

comply with NMCD standards for housing inmates at LCCF. As a result, he

alleges that he has suffered unspecified, but serious and irreparable harm. Mr.

Blackburn also claims that Lea County is not “in the business of providing

correctional jail services to government entities.” Aplts’ Br. at 4. Thus, he

believes the Lea County contract to provide such services violates N.M. Stat.

Ann. § 33-1-17(B) and also infringes upon his rights under the First, Eighth, and

Fourteenth Amendments of the United States Constitution. Finally, Mr.

Blackburn contends that Wackenhut engaged in fraud through its contract, in

violation of N.M. Stat. Ann. § 30-16-6 and that the acts of all of the defendants

constitutes a pattern of racketeering activity prohibited under N.M. Stat. Ann. §

30-42-3(D).

      Mr. Blackburn filed a pro se petition in the New Mexico district court for

writ of habeas corpus pursuant to 28 U.S.C. § 2241, seeking an order vacating his

conviction and sentence and granting his unconditional release. The magistrate

judge issued a sua sponte show cause order for Mr. Blackburn to explain why the

petition should not be dismissed for failure to exhaust state remedies. After




                                         -3-
consideration of Mr. Blackburn's response to the show cause order, the district

court dismissed the petition without prejudice. Mr. Blackburn appealed. He also

seeks a certificate of appealability pursuant to 28 U.S.C. § 2253(c).

      In Montez v. McKinna , 208 F.3d 862, 864-65 (10th Cir. 2000), this court

held that a habeas petition challenging a transfer to a privately run prison may be

cognizable under § 2241. We made clear that a state habeas petitioner is generally

required to exhaust state remedies when his action is brought under § 2241.     See

id. at 866. The prisoner in that case had failed to exhaust his state remedies, but

we nevertheless rejected his challenge on the merits, relying upon 28 U.S.C. §

2254(b)(2) as analogous authority.

      We also held that a certificate of appealability is required for a § 2241

appeal. See id. at 866-69. To obtain a certificate of appealability, a habeas

petitioner must make a substantial showing of the denial of a constitutional right.

See 18 U.S.C. § 2253(c)(2). This showing requires a demonstration that

reasonable jurists could debate whether the petition should have been resolved in

a different manner.   See Slack v. McDaniel , 120 S. Ct. 1595, 1603-04 (2000). We

conclude Mr. Blackburn has failed to make this showing.

      First, Mr. Blackburn's state law claims are not cognizable in a federal

habeas actions.   See 28 U.S.C. § 2241(c)(3);    Montez , 208 F.3d at 865. Further, to

the extent Mr. Blackburn challenges his transfer per se to a private facility


                                           -4-
pursuant to contract, such a claim is not cognizable under § 2241.      See id. at

865-66; accord Rael v. Williams , 223 F.3d 1153, 1154 (10th Cir. 2000) (stating

that fact that inmate is transferred to, or must reside in, a private prison, “simply

does not raise a federal constitutional claim”).   2



       Finally, to the extent Mr. Blackburn raises cognizable federal constitutional

claims, the district court properly dismissed his petition without prejudice for

failure to exhaust. “Before a federal court may grant habeas relief to a state

prisoner, the prisoner must exhaust his remedies in state court. In other words, the

state prisoner must give the state courts an opportunity to act on his claims before

he presents those claims to the federal courts in a habeas petition.”     O'Sullivan v.

Boerckel , 526 U.S. 838, 842 (1999);      accord Brown v. Shanks , 185 F.3d 1122,

1124 (10th Cir. 1999).

       Accordingly, we DENY Mr. Blackburn's request for a certificate of

appealability and DISMISS this appeal.

                                                         Entered for the Court,

                                                         Robert H. Henry
                                                         United States Circuit Judge




       We note that the district court did not have the benefit of our decisions in
       2

Montez and Rael , which we decided after the district court dismissed the petition.



                                             -5-